This cause originated in this court on the filing of a complaint for declaratory judgment under R.C. 3770.21(D). On September 24, 2009, the parties were ordered to brief the issue of whether this court has jurisdiction to proceed with this case in view of the decision in State ex rel. LetOhioVote.org v. Brunner, 123 Ohio St.3d 322, 2009-Ohio-4900, 916 N.E.2d 462. Upon consideration of the parties’ *1420briefs,
It is ordered by the court that this cause is dismissed for lack of subject-matter jurisdiction based on the court’s decision in LetOhioVote.org u Brunner.